 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11   CARLOS BURNETT,                         1:16-cv-01672-LJO-GSA-PC
12               Plaintiff,                  SECOND SCHEDULING ORDER
13        vs.                                ORDER REQUIRING PLAINTIFF AND
                                             DEFENDANTS TO NOTIFY COURT
14   C/O G. MEIER,                           WHETHER THEY CONSENT TO
15
                                             MAGISTRATE JUDGE JURISDICTION,
     C/O R. REYNAGA,                         WITHIN THIRTY DAYS
16   C/O C. HUCKLEBERRY, AND
                                             ORDER DIRECTING CLERK=S OFFICE
17   SERGEANT G. GARCIA,                     TO:

18              Defendants.                           (1) SEND LOCAL RULE 281 TO
                                                      PLAINTIFF, AND
19
                                                      (2) SEND CONSENT FORM TO
20                                                    PLAINTIFF AND DEFENDANTS
21                                           Telephonic Trial Confirmation Hearing:
                                                          May 2, 2019 at 8:30 a.m.
22                                                        in Courtroom 4 (LJO)
23                                           Jury Trial:    June 11, 2019 at 8:30 a.m.
                                                            in Courtroom 4 (LJO)
24
                                             THIRTY-DAY DEADLINE
25

26         Carlos Burnett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
27   with this civil rights action pursuant to 42 U.S.C. § 1983. This action now proceeds with
28   Plaintiff’s original Complaint filed on November 3, 2016, against defendants Correctional

                                                  1
 1   Officer (C/O) G. Meier, C/O R. Reynaga, C/O C. Huckleberry, and Sergeant G. Garcia
 2   (“Defendants”), for use of excessive force in violation of the Eighth Amendment.1 (ECF No. 1.)
 3           On January 23, 2018, the court issued a Discovery and Scheduling Order establishing
 4   deadlines, including a discovery deadline of June 23, 2018, and a dispositive motion filing
 5   deadline of August 24, 2018. (ECF No. 22.) All of the deadlines have now expired and no
 6   motions are pending. Defendants have indicated that a settlement conference at this stage of the
 7   proceedings would not be beneficial. (ECF No. 54.) Therefore, pursuant to Rule 16(b) of the
 8   Federal Rules of Civil Procedure, the court will, by this order, set a further schedule for this
 9   litigation.
10           The parties are required to file pretrial statements in accordance with the schedule set
11   forth herein. In addition to the matters already required to be addressed in the pretrial statement
12   in accordance with Local Rule 281, Plaintiff will be required to make a particularized showing
13   in order to obtain the attendance of witnesses. The procedures and requirements for making such
14   a showing are outlined in detail below. Plaintiff is advised that failure to comply with the
15   procedures set forth below may result in the preclusion of any and all witnesses named in
16   his pretrial statement.
17           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of
18   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of
19   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff=s responsibility to
20   produce all of the evidence to prove his case, whether that evidence is in the form of exhibits or
21   witness testimony.      If Plaintiff wants to call witnesses to testify, he must follow certain
22   procedures to ensure that the witnesses will be at the trial and available to testify.
23           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to
24   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give
25   testimony cannot come to court unless this court orders the warden or other custodian to permit
26

27
             1  On November 5, 2018, the Court granted defendant Dyer’s motion for summary judgment and entered
28   judgment in favor of defendant Dyer. (ECF No. 50.) No other motions are pending.


                                                         2
 1   the witness to be transported to court. This court will not issue such an order unless it is satisfied
 2   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual
 3   knowledge of relevant facts.
 4          A party intending to introduce the testimony of incarcerated witnesses who have agreed
 5   voluntarily to attend the trial must serve and file concurrent with the pretrial statement a written
 6   motion for a court order requiring that such witnesses be brought to court at the time of trial. The
 7   motion must: (1) state the name, address, and prison or state hospital identification number of
 8   each such witness; and (2) be accompanied by declarations showing that each witness is willing
 9   to testify and that each witness has actual knowledge of relevant facts. The motion should be
10   entitled “Motion for Attendance of Incarcerated Witnesses.”
11          The willingness of the prospective witness can be shown in one of two ways: (1) the party
12   himself can swear by declaration under penalty of perjury that the prospective witness has
13   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in
14   which declaration the party must state when and where the prospective witness informed the
15   party of this willingness; or (2) the party can serve and file a declaration, signed under penalty of
16   perjury by the prospective witness, in which the witness states that he or she is willing to testify
17   without being subpoenaed.
18          The prospective witness’s actual knowledge of relevant facts can be shown in one of two
19   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an
20   eyewitness or an ear-witness to the relevant facts (i.e., if an incident occurred in Plaintiff’s cell
21   and, at the time, Plaintiff saw that a cellmate was present and observed the incident, Plaintiff may
22   swear to the cellmate’s ability to testify), the party himself can swear by declaration under penalty
23   of perjury that the prospective witness has actual knowledge; or (2) the party can serve and file
24   a declaration signed under penalty of perjury by the prospective witness in which the witness
25   describes the relevant facts to which the prospective witness was an eye- or ear-witness. Whether
26   the declaration is made by the party or by the prospective witness, it must be specific about the
27   incident, when and where it occurred, who was present, and how the prospective witness
28   happened to be in a position to see or to hear what occurred at the time it occurred.

                                                       3
 1          The court will review and rule on the motion for attendance of incarcerated witnesses,
 2   specifying which prospective witnesses must be brought to court. Subsequently, the court will
 3   issue the order necessary to cause the witness’s custodian to bring the witness to court.
 4          Motions for the attendance of incarcerated witnesses, if any, must be filed on or
 5   before February 28, 2019. Oppositions, if any, must be filed on or before March 28, 2019.
 6          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to
 7   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who
 8   refuse to testify voluntarily, the party should submit with his pretrial statement a motion for the
 9   attendance of such witnesses. Such motion should be in the form described above. In addition,
10   the party must indicate in the motion that the incarcerated witnesses are not willing to testify
11   voluntarily.
12          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to
13   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated
14   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need
15   be sought or obtained from the court.
16          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse
17   to Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to
18   testify voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition,
19   the party seeking the witness’s presence must tender an appropriate sum of money for the witness.
20   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness
21   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.
22          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who
23   refuse to testify voluntarily, Plaintiff must first notify the court in writing of the name and
24   location of each unincarcerated witness. The court will calculate the travel expense for each
25   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each
26   witness, submit a money order made payable to the witness for the full amount of the witness’s
27   travel expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the
28   unincarcerated witness by the United States Marshal unless the money order is tendered to the

                                                     4
 1   court. Because no statute authorizes the use of public funds for these expenses in civil cases, the
 2   tendering of witness fees and travel expenses is required even if the party was granted leave to
 3   proceed in forma pauperis.
 4           If Plaintiff wishes to have the Marshal serve any unincarcerated witnesses who
 5   refuse to testify voluntarily, Plaintiff must submit the money orders to the court no later
 6   than March 28, 2019. In order to ensure timely submission of the money orders, Plaintiff must
 7   notify the court of the names and locations of his witnesses, in compliance with step one, no
 8   later than February 28, 2019.
 9           The parties are advised that failure to file pretrial statements as required by this order may
10   result in the imposition of appropriate sanctions, which may include dismissal of the action or
11   entry of default.
12           Finally, the court shall direct the Clerk=s Office to provide Plaintiff and Defendants with
13   consent/decline forms. Within thirty days from the date of service of this order, Plaintiff and
14   Defendants shall inform the court whether they consent to or decline Magistrate Judge
15   jurisdiction, by filling out the form and returning it to the court.
16           This order represents the Court and the parties’ best estimated schedule to complete this
17   case. Any party unable to comply with the dates outlined in this order shall immediately file an
18   appropriate motion or stipulation identifying the requested modification.
19           The dates set in this order are considered to be firm and will not be modified absent a
20   showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of
21   the civil case docket, this Court disfavors requests to modify established dates.
22           Accordingly, the court HEREBY ORDERS as follows:
23           1.      This matter is set for telephonic trial confirmation hearing before the Honorable
24                   Lawrence J. O’Neill on May 2, 2019, at 8:30 a.m. in Courtroom 4;
25           2.      This matter is set for jury trial before the Honorable Lawrence J. O’Neill on June
26                   11, 2019, at 8:30 a.m. in Courtroom 4;
27           3.      Counsel for Defendants is required to arrange for the participation of Plaintiff in
28                   the Telephonic Trial Confirmation Hearing and to initiate the telephonic hearing

                                                       5
 1              by arranging a one-line conference call and telephoning the Court at (559) 499-
 2              5680;
 3        4.    Plaintiff shall serve and file a pretrial statement as described in this order on or
 4              before February 28, 2019.
 5        5.    Defendants shall serve and file a pretrial statement as described in this order on
 6              or before March 28, 2019;
 7        6.    In addition to electronically filing their pretrial statement, Defendants shall e-mail
 8              the pretrial statement to: ljoorders@caed.uscourts.gov;
 9        7.    If Plaintiff intends to call incarcerated witnesses at time of trial, Plaintiff shall
10              serve and file a motion for attendance of incarcerated witnesses as described in
11              this order on or before February 28, 2019;
12        8.    The opposition to the motion for the attendance of incarcerated witnesses, if any,
13              shall be filed on or before March 28, 2019;
14        9.    If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse
15              to testify voluntarily, Plaintiff must submit the money orders, as described in
16              subsection 4 of this order, to the court on or before March 28, 2019;
17        10.   The Clerk’s Office shall send consent/decline forms to Plaintiff and Defendants;
18        11.   Within thirty (30) days from the date of service of this order, Plaintiff and
19              Defendants shall notify the court whether they consent to or decline Magistrate
20              Judge jurisdiction, by filling out the enclosed form and returning it to the court;
21              and
22        12.   The Clerk=s Office shall send Plaintiff a copy of Local Rule 281.
23
     IT IS SO ORDERED.
24

25     Dated:   November 28, 2018                                /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                  6
